United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
HOUSING & URBAN DEVELOPMENT,
Columbia, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1581
Issued: February 17, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 1, 2016 appellant filed a timely appeal from a May 12, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision dated November 3, 2014 to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

Appellant timely requested oral argument pursuant to section 501.5(b) of the Board’s Rules of Procedure. 20
C.F.R. § 501.5(b). By order dated December 19, 2016, the Board exercised its discretion and denied the request,
finding that the arguments on appeal could adequately be addressed based on the case record. Order Denying
Request for Oral Argument, Docket No. 16-1561 (issued December 19, 2016). The Board’s Rules of Procedure
provide that any appeal in which a request for oral argument is not granted by the Board will proceed to a decision
based on the case record and any pleadings submitted. 20 C.F.R. § 501.5(b).

ISSUE
The issue is whether OWCP properly denied appellant’s request for an oral hearing as
untimely filed pursuant to 5 U.S.C. § 8124.
FACTUAL HISTORY
On May 15, 1996 appellant, then a 53-year-old asset manager, filed an occupational
disease claim (Form CA-2) alleging that she sustained injuries in the performance of her federal
duties. In an accompanying statement, she alleged that, although she had rheumatoid arthritis
when she was hired by the employing establishment, she was able to perform her duties without
limitation until December 1993. Appellant noted that at that time she had prominent joint and
tissue swelling in her hands, wrists, elbows, knees and feet. She argued that, while her job did
not cause her rheumatoid arthritis, her job duties had aggravated the condition beyond its normal
progression. Appellant stated that her job duties increased when the employing establishment
eliminated certain employees, and she was required to pull her own files, write or type her own
reports, file materials, and put files together. She contended that performing these additional
activities had a devastating effect on her health. Appellant noted that she spent 60 percent of her
time writing. She argued that the level of her responsibilities and the amount of detail required
in her job caused, which in turn exacerbated her arthritis.
Appellant’s claim was accepted for unspecified arthropathy, hand, bilateral; pyogenic
arthritis of hand, bilateral; chondrocalcinosis due to dicalcium phosphate crystals, hand, bilateral;
rheumatoid arthritis, bilateral; and sicca syndrome. She filed a claim for a schedule award. By
decision dated October 13, 2006, OWCP granted appellant a schedule award for 83 percent
permanent impairment of her right hand and 79 percent permanent impairment of her left hand.
Appellant later requested an increased schedule award.
On November 3, 2014 OWCP denied appellant’s claim for an additional schedule award.
By letter dated January 13, 2015, postmarked January 20, 2015, and received by OWCP
on February 20, 2015, appellant requested an oral hearing before an OWCP hearing
representative. On March 17, 2015 OWCP denied appellant’s request for a hearing. It noted that
appellant’s request was untimely filed. OWCP also considered the request at its discretion, and
determined that the matter could equally well be addressed by requesting reconsideration and
submitting new evidence.
By letter dated March 11, 2016, appellant submitted a letter requesting reconsideration.
In the letter, she noted that she had asked for an oral hearing in the past, but never received the
March 17, 2015 decision. By letter dated April 12, 2016, OWCP asked appellant to specify
which kind of appeal she wished and sent her an appeal request form.
By form dated April 22, 2016 and received by OWCP on May 11, 2016, appellant again
requested an oral hearing.
By decision dated May 12, 2016, OWCP denied appellant’s request for an oral hearing
before an OWCP hearing representative as untimely filed. It also reviewed appellant’s request at

2

its discretion, and denied the request as it determined that the issue in the case could be equally
well addressed by requesting reconsideration and submitting new evidence.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA, concerning a claimant’s entitlement to a hearing before an
OWCP hearing representative, states: Before review under section 8128(a) of this title, a
claimant for compensation not satisfied with a decision of the Secretary under subsection (a) of
this section is entitled, on request made within 30 days after the date of the issuance of the
decision, to a hearing on his claim before a representative of the Secretary.3 A hearing is a
review of an adverse decision by an OWCP hearing representative. Initially, the claimant can
choose between two formats: an oral hearing or a review of the written record. In addition to the
evidence of record, the claimant may submit new evidence to the hearing representative.4 A
request for either an oral hearing or a review of the written record must be sent, in writing, within
30 days of the date of the decision for which the hearing is sought.5 A claimant is not entitled to
a hearing or a review of the written record if the request is not made within 30 days of the date of
the decision.
The Board has held that OWCP, in its broad discretionary authority in the administration
of FECA, has the power to hold hearings in certain circumstances where no legal provision was
made for such hearings and that OWCP must exercise this discretionary authority in deciding
whether to grant a hearing.6 OWCP procedures, which require OWCP to exercise its discretion
to grant or deny a hearing when the request is untimely or made after reconsideration, are a
proper interpretation of FECA and Board precedent.7
ANALYSIS
Appellant’s most recent request for an oral hearing was received by OWCP on
May 11, 2016. Her request was made more than 30 days after the date of issuance of OWCP’s
most recent merit decision on November 3, 2014. The time limitation to request an oral hearing
before OWCP expired on December 3, 2014, 30 days after the November 3, 2014 decision.8
Therefore, OWCP properly found in its June 13, 2016 decision that appellant was not entitled to
an oral hearing as a matter of right because her request was not made within 30 days of its
November 3, 2014 decision.9
3

5 U.S.C. § 8124(b)(1).

4

20 C.F.R. § 10.615.

5

James Smith, 53 ECAB 188 (2001); 20 C.F.R. § 10.616(a).

6

Marilyn F. Wilson, 52 ECAB 347 (2001).

7

Teresa M. Valle, 57 ECAB 542 (2006).

8

T.T., Docket No. 15-1397 (issued December 3, 2015).

9

20 C.F.R. § 10.616(a); Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearing and Review of the Written
Record, Chapter 2.1601.4(a) (October 2011).

3

OWCP then properly exercised its discretion by noting that it had considered the matter
and had denied appellant’s request for a hearing because the issue of an additional schedule
award could equally well be addressed through a request for reconsideration.10 The Board has
held that the only limitation on OWCP’s authority is reasonableness and an abuse of discretion is
generally shown through proof of manifest error, clearly unreasonable exercise of judgment, or
actions taken which are contrary to both logic and probable deduction from established facts.11
In this case, the evidence of record does not indicate that OWCP abused its discretion in its
denial of appellant’s request for an oral hearing. Accordingly, the Board finds that OWCP
properly denied her request.12
On appeal appellant requests that the Board review the schedule award issue. However,
as explained above, the Board has no jurisdiction to review the merits of the case.13
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for an oral hearing as
untimely filed under 5 U.S.C. § 8124.14

10

M.H., Docket No. 15-0774 (issued June 19, 2015).

11

Daniel J. Perea, 42 ECAB 214, 221 (1990).

12

R.P., Docket No. 16-0554 (issued May 17, 2016).

13

C.A., Docket No. 16-1442 (issued December 8, 2016).

14

On appeal, appellant submitted new evidence. The Board cannot review this additional evidence submitted for
the first time on appeal. 20 C.F.R. § 501.2(c). Appellant may request a schedule award or increased schedule award
at any time based on evidence of new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment. R.L., Docket No. 09-1948 (issued June 29,
2010); B.K., 59 ECAB 228, 229-30 (2007); Candace A. Karkoff, 56 ECAB 622, 625 (2005); Linda T. Brown, 51
ECAB 115 (1999); Paul R. Reedy, 45 ECAB 488, 490 (1994); see Leonard E. Redway, 28 ECAB 242 (1977).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 12, 2016 is affirmed.
Issued: February 17, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

